DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 3-5, drawn to a secondary battery system wherein the controller is configured to estimate the SOC from the OCV of the secondary battery using, as the correspondence relation, a linear approximation relation between the SOC and the OCV of the secondary battery in the region, classified in G01R31/3835.

II. Claim 6, drawn to a secondary battery system wherein, in the SOC estimation process, the controller is configured to: estimate the SOC from the OCV of the secondary battery by referring to the discharging curve if an electric quantity discharged from the secondary battery since a first reference time is larger than an electric quantity charged to the secondary battery since the first reference time, the first reference time being a time of switching from discharging to charging on the discharging curve; and estimate the SOC from the OCV of the secondary battery by referring to the charging curve if an electric quantity charged to the secondary battery since a second reference , classified in G01R31/3648.

Inventions I and III are directed to related products (i.e. plural combinations requiring a subcombination common to each combination – See MPEP § 806.05(c)III). The inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design or mode of operation as evidenced by their non-overlapping scope and separate classification.  Specifically, group I claims that the SOC from the OCV of the secondary battery is estimated using a linear approximation relation, which is not present in group II; and group II claims estimating the SOC from the OCV of the secondary battery by referring to the discharging curve and charge or discharge over time, which is not present in group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Claims 1,2 and 7 link inventions I, II and III.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
The inventions require a different field of search (e.g. employing different search strategies and queries) due to the mutually exclusive subject matter and separate classification. To employ disparate search strategies and queries, set forth above, would be a serious search burden.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652.  The examiner can normally be reached on Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JCM/           Examiner, Art Unit 2864       

/JOHN E BREENE/           Supervisory Patent Examiner, Art Unit 2864